375 U.S. 160 (1963)
BERRY
v.
NEW YORK.
No. 163, Misc.
Supreme Court of United States.
Decided December 2, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE APPELLATE DIVISION, SUPREME COURT OF NEW YORK, FOURTH JUDICIAL DEPARTMENT.
Petitioner pro se.
Michael R. Canestrano for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the Appellate Division of the Supreme Court of New York, Fourth Judicial Department, for further consideration in light of Gideon v. Wainwright, 372 U. S. 335.